     Case 1:19-cv-00794-DAD-SKO Document 17 Filed 04/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11       KENNETH LOPEZ,                                          Case No. 1:19-cv-00794-DAD-SKO (PC)

12                           Plaintiff,
                                                                 FINDINGS AND RECOMMENDATIONS
13              v.                                               TO DISMISS ACTION WITHOUT
                                                                 PREJUDICE
14       I. MEDINA, et al.,
                                                                 14-DAY DEADLINE
15                           Defendants.
16

17             On March 18, 2020, the Court issued a screening order finding that Plaintiff failed to state

18   a cognizable claim and granting her leave to file a second amended complaint.1 (Doc. 15.)

19   Plaintiff has not filed an amended complaint. On April 14, 2020, Plaintiff filed a response to the

20   Court’s screening order, in which she states, “I repeat: I will not seek help from courts again. Any

21   further correspondence from you will be refused.” (Doc. 16.)

22             The Local Rules, corresponding with Federal Rule of Civil Procedure 11, provide,

23   “[f]ailure of counsel or of a party to comply with … any order of the Court may be grounds for

24   the imposition by the Court of any and all sanctions … within the inherent power of the Court.”

25   Local Rule 110. “District courts have inherent power to control their dockets” and, in exercising

26   that power, may impose sanctions, including dismissal of an action. Thompson v. Housing Auth.,

27
     1
28    Plaintiff states that she suffers from gender dysphoria, identifies as female, and refers to herself with female
     pronouns. (See Doc. 1 at 14.) The Court, therefore, uses female pronouns to refer to Plaintiff.
     Case 1:19-cv-00794-DAD-SKO Document 17 Filed 04/21/20 Page 2 of 2


 1   City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action based on a

 2   party’s failure to prosecute an action, obey a court order, or comply with local rules. See, e.g.,

 3   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with a

 4   court order to amend a complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130-31 (9th Cir.

 5   1987) (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421,

 6   1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

 7            Per Plaintiff’s response to the Court’s screening order, Plaintiff has abandoned this action.

 8   Accordingly, the Court RECOMMENDS that this action be DISMISSED without prejudice for

 9   failure to prosecute.
10            These Findings and Recommendations will be submitted to the United States District

11   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

12   of the date of service of these Findings and Recommendations, Plaintiff may file written

13   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s

14   Findings and Recommendations.” Failure to file objections within the specified time may result in

15   waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

16   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

17
     IT IS SO ORDERED.
18

19   Dated:     April 20, 2020                                     /s/   Sheila K. Oberto                 .
                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28
                                                         2
